Motion Granted; Dismissed and Memorandum Opinion filed July 3, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-12-00281-CR
                                    ____________

                           CHARLTON WARD, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 10
                               Harris County, Texas
                          Trial Court Cause No. 1816980


                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                     PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).